AGREEMENT


April 9, 2010


Trinad Capital Master Fund, Ltd.
2121 Avenue of the Stars, Suite 1650
Los Angeles, CA 90067
 


Dear Mr. Ellin:


Reference is hereby made to that certain Letter Agreement by and among George
Elliott (“Elliott”), Trinad Capital Master Fund, Ltd., (“Trinad”) and ANAXMAR
Segregated Portfolio, dated April 28, 2009 (the “Letter Agreement”), whereby,
among other things, Elliott has been given the option to pay the Trinad Fee and
satisfy in full his obligations to Trinad under the Letter Agreement by
returning the NBLM Shares to Trinad, provided that Trinad shall have returned to
Elliott the stock certificate evidencing the Series B Preferred Stock (with the
appropriate stock powers).  This agreement confirms that Elliott has elected to
assign and transfer to Trinad the NBLM Shares owned by Elliott to fully satisfy
his obligations to Trinad under the Letter Agreement and that Trinad in return
hereby assigns and transfers to Elliott the Series B Preferred Stock, on the
terms and conditions set forth herein. Capitalized terms used herein and not
defined shall have the meanings ascribed to them in the Letter Agreement.


1.  
Transfer of NBLM Shares. By executing this agreement and delivering the stock
certificate representing the Noble Shares with the executed stock power in the
form attached hereto as Exhibit A (or a Affidavit of Lost Certificate acceptable
to Trinad), Elliott hereby assigns and transfers to Trinad 3,978,600 shares of
common stock of Noble Medical Technologies, Inc. owned by Elliott.



2.  
Transfer of the Series B Preferred  Stock. By executing this agreement and
delivering the stock certificate representing the Series B Preferred Stock with
the executed stock power in the form attached hereto as Exhibit B, Trinad hereby
assigns and transfers to Elliott the Series B Preferred Stock owned by Trinad
and any of its investors.



3.  
Termination of Letter Agreement. Trinad and Elliott hereby acknowledge and agree
that Trinad and Elliott have fully satisfied their obligations to each other
under the Letter Agreement and that the Letter Agreement has no further force or
effect as of the date hereof.



4.  
Representations and Warranties of Trinad. Trinad is the owner of the Series B
Preferred Stock and has the full legal right, sole power and authority over the
disposition of the Series B Preferred Stock.  The Series B Preferred Stock is
free and clear of any liens, claims, encumbrances, charges, options or rights of
third parties with respect thereto.  The Series B Preferred Stock has not been
sold, conveyed, encumbered, hypothecated or otherwise transferred by Trinad
except pursuant to this agreement.  Trinad has the legal right to enter into and
to consummate the transactions contemplated hereby and otherwise to carry out
its obligations hereunder.  This agreement constitutes the valid and binding
obligation of Trinad.  The execution, delivery and performance by the Trinad of
this agreement does not violate any contractual restriction contained in any
agreement which binds or affects or purports to bind or affect Trinad. Trinad is
not a party to any agreement, written or oral, creating rights in respect of any
of such Series B Preferred Stock in any third party.  Trinad is not a party to
any outstanding or authorized options, warrants, rights, calls, commitments,
conversion rights, rights of exchange or other agreements of any character,
contingent or otherwise, providing for the purchase, issuance or sale of any of
the Series B Preferred Stock, and there are no restrictions of any kind on the
transfer of any of the Series B Preferred Stock other than (a) restrictions on
transfer imposed by the Securities Act of 1933, as amended (the “Securities
Act”) and (b) restrictions on transfer imposed by applicable state securities or
“blue sky” laws.



 
 

--------------------------------------------------------------------------------

 
5.  
Representations and Warranties of Elliott. Elliott is the owner of the NBLM
Shares and has the full legal right, sole power and authority over the
disposition of the NBLM Shares.  The NBLM Shares are free and clear of any
liens, claims, encumbrances, charges, options or rights of third parties with
respect thereto.  The NBLM Shares have not been sold, conveyed, encumbered,
hypothecated or otherwise transferred by Elliott except pursuant to this
agreement.  Elliott has the legal right to enter into and to consummate the
transactions contemplated hereby and otherwise to carry out his obligations
hereunder.  This agreement constitutes the valid and binding obligation of
Elliott.  The execution, delivery and performance by the Elliott of this
agreement does not violate any contractual restriction contained in any
agreement which binds or affects or purports to bind or affect Elliott.  Elliott
is not a party to any agreement, written or oral, creating rights in respect of
any of such NBLM Shares in any third party.  Elliott is not a party to any
outstanding or authorized options, warrants, rights, calls, commitments,
conversion rights, rights of exchange or other agreements of any character,
contingent or otherwise, providing for the purchase, issuance or sale of any of
the NBLM Shares, and there are no restrictions of any kind on the transfer of
any of the NBLM Shares other than (a) restrictions on transfer imposed by the
Securities Act of 1933, as amended (the “Securities Act”) and (b) restrictions
on transfer imposed by applicable state securities or “blue sky” laws.



6.  
Miscellaneous.

 
A.  
The terms, provisions and conditions of this agreement are solely for the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns and no other person or entity shall acquire or have a right by
virtue of this agreement.  This agreement may not be assigned by any party
without prior written consent of the other parties.

 
B.  
This agreement contains the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof and all prior writings
and discussions are hereby merged into this agreement.  No provision of this
agreement may be waived or amended except in a writing signed by the parties. A
waiver or amendment of any term or provision of this agreement shall not be
construed as a waiver or amendment of any other term or provision.

 
C.  
Each party represents and warrants that it will comply with all applicable
federal and state securities and all other federal, state or local laws, rules
and regulations relating hereto and that it shall not circumvent or frustrate
the intent of this agreement.

 
D.  
Each party will indemnify, defend and hold harmless the other party from and
against all demands, claims, actions or causes of action, assessments, losses,
damages, liabilities (whether absolute, accrued, contingent or otherwise), costs
and expenses, including, but not limited to, interest, penalties and reasonable
attorneys’ fees and expenses (collectively, “Losses”), asserted against, imposed
upon or incurred by the other party, directly or indirectly, by reason of or
resulting from or relating to the breach of any representation, warranty,
covenant contained in this agreement, regardless of whether such Losses arise as
a result of the negligence, strict liability or any other liability imposed
under any theory of law or equity, or violation of any law by, the indemnifying
party.

 
E.  
This agreement may be executed by facsimile signatures and in multiple
counterparts, each of which shall be deemed an original. It shall not be
necessary that each party executes each counterpart, or that any one counterpart
be executed by more than one party so long as each party executes at least one
counterpart.

 
 
 

--------------------------------------------------------------------------------

 
F.  
This agreement shall be governed by and constructed under the laws of the State
of Delaware without regard to such state’s conflicts of law principles, and may
be amended, modified or supplemented only by written instrument executed by
parties hereto.

 
If the foregoing correctly sets forth the entire understanding and agreement
between the us, please so indicate by executing this agreement as indicated
below and returning an executed copy, whereupon this agreement shall constitute
a binding agreement as of the date first above written.


 

 
Very truly yours,




/s/ George Elliott
George Elliott

 
 
ACCEPTED AND AGREED TO:





Trinad Capital Master Fund, Ltd.




By: Robert S. Ellin


Name: Robert S. Ellin
Title: Director


 
 
 

--------------------------------------------------------------------------------

 